      Case 1:19-cv-00145-ER Document 100 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TROIKA MEDIA GROUP, INC., et
al.,
                              Plaintiﬀs,
                                                                 ORDER
                – against –                                  19 Civ. 145 (ER)
NICOLA STEPHENSON and JAMES
STEPHENSON,
                              Defendants.


RAMOS, D.J.:

         On March 27, 2019, the Court stayed this action in favor of arbitration before

JAMS. Most recently, the Court held a hearing on May 28, 2020, to resolve discovery

disputes arising from the arbitration. �e parties have not informed the Court of any

further developments in the arbitration since that time. Accordingly, the parties are

directed to ﬁle a joint status report by November 1, 2020.


It is SO ORDERED.


Dated:    October 2, 2020
          New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.
